Case 4:20-cv-00368-JLS-JDE Document 15 Filed 02/23/20 Page 1of2 Page ID #:296

XAVIER BECERRA a
Attorney General of California
THOMAS S. PATTERSON
Senior Assistant Attorney General
BENJAMIN G. DIEHL
CAROLINE C. LAM
DARIN WESSEL
MICHAEL E. BYERTS
Deputy Attorneys General
tate Bar No. 218946
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
Telephone: (213) 269-6266
Fax: (213 897-2805
E-mail: Michael.Byerts@do}j.ca.gov
Attorneys for the State ms alifornia: the
California Governor’s Office of Emergency
Services, and the California Department of
General Services

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

 

CITY OF COSTA MESA, et al.,
Plaintiffs,
Vv

UNITED STATES OF AMERICA, et
al.,

Defendants.

 

 

1

Case No. 8:20-cv-00368-JLS (JDE)

CERTIFICATE OF SERVICE -
STATE OF CALIFORNIA
DEFENDANTS’ OPPOSITION
TO PLAINTIFFS’ MOTION
FOR TEMPORARY
RESTRAINING ORDER AND
ORDER TO SHOW CAUSE

 

 

CERTIFICATE OF SERVICE (8:20-cv-00368-JLS)

 

 
Case 4:20-cv-00368-JLS-JDE Document 15 Filed 02/23/20 Page 2 of2 Page ID #:297

 

I, Darin L. Wessel, declare:

On February 23, 2020, I electronically filed the below listed documents with
the Clerk of the Court for the United States District Court for the Central District of
California by using the CM/ECF system:

1. CALIFORNIA DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
MOTION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
SHOW CAUSE;

2. DECLARATION OF DR. MARK GHALY IN SUPPORT OF STATE
OF CALIFORNIA DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE;

3. DECLARATION OF ERIC LAMOUREUX IN SUPPORT OF |
STATE OF CALIFORNIA DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
MOTION FOR TEMPORARY RESTRAINING ORDER AND ORDER TO
SHOW CAUSE; and

4, DECLARATION OF DANIEL C. KIM IN SUPPORT OF STATE OF
CALIFORNIA DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE.

I declare under penalty of perjury under the laws of the State of California and
the United States of America that the foregoing is true and correct.

Executed on February 23, 2020, at San Diego, California

/s Darin L. Wessel

2

 

 

CERTIFICATE OF SERVICE (8:20-cv-00368-JLS)

 
